JOURNAL ENTRY AND OPINION
Sua sponte, Petition for a Writ of Habeas Corpus is dismissed for failure to comply with R.C. 2725.04 (D) which requires that a copy of the commitment or cause of detention be submitted when applying for habeas relief or that a showing be made of the fact that a detention is without legal authority. State ex rel. Wynnv. McFaul (1998), 81 Ohio St. 3d 193, 690 N.E.2d 7; Bloss v.Rogers (1992), 65 Ohio St. 3d 145, 602 N.E.2d 602; In Re Corley
(May 6, 1999), Cuyahoga App. No. 76377, unreported. In addition, the petition is not verified as required by R.C. 2725.04 and is not supported with an affidavit specifying the details of petitioner's claim as required by Loc. App. R. 45 (B)(1)(a). These deficiencies provide further grounds for dismissing this action. See State ex rel. Ranzy v. Coyle (1998), 81 Ohio St. 3d 109,689 N.E.2d 563; State ex rel. Mickey v. McFaul (Dec. 23, 1999), Cuyahoga App. Nos. 77320, 77321, unreported.
Accordingly, case is dismissed. Costs to petitioner.
PATTON, J. AND KILBANE, J. CONCUR.
________________________ ADMINISTRATIVE JUDGE ANN DYKE